Citation Nr: 0400928	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-03 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  

Service connection for tinnitus was previously denied by the 
Board of Veterans' Appeals (Board) in December 1984.  

The current appeal to the Board arises from a May 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which reopened, but denied, 
the veteran's claim for service connection for tinnitus.  The 
RO also denied his claim for service connection for bilateral 
hearing loss.

Although the RO reopened the claim for service connection for 
tinnitus, before denying it on the merits (i.e., de novo), 
the Board still must make this threshold determination of 
whether new and material evidence has been submitted to 
reopen this claim before deciding the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  So the issue on appeal 
is as stated.

Unfortunately, both of the claims on appeal must be remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The veteran contends he was exposed to excessive noise from 
artillery fire while in combat during World War II, 
eventually causing his hearing loss.  He also points out that 
he was treated for fungal infections of the ear in the Guadal 
Canal, and he attributes his tinnitus to the noise exposure 
in service, too.



Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  
This presumption is rebuttable by probative evidence to the 
contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

Service connection may be established in the absence of 
confirming service medical record entries where there is 
satisfactory lay or other evidence that an injury or disease 
was acquired in combat, if the evidence is consistent with 
the circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003).  

In denying the veteran's claim, the RO noted that his service 
medical records were negative for any findings of hearing 
loss; specifically, on the occasion of his separation 
examination in December 1945, his bilateral hearing was 20/20 
on coin click, which was normal.  However, the absence of in-
service evidence of hearing loss is not fatal to the claim.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, 
service connection may be granted on the basis of a post-
service initial diagnosis of hearing loss, where the medical 
evidence relates the current condition to service.  See 38 
C.F.R. § 3.303(d) (2003); Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).  



In this regard, the Board observes that the veteran's 
Discharge Certificate indicates that he "[p]articipated in 
action against the enemy in January 1944, February 1944, July 
1944, August 1944, April 1945 and June 1945."  The 
certificate also confirms that he served as an Arm Amph 
Crewman and a radio operator.  Since his service records show 
that he was involved in combat with the enemy, his accounts 
of exposure to acoustic trauma in service is conceded.  

VA outpatient treatment reports, dated from May 2001 to 
November 2001, reflect ongoing visits to the audiology clinic 
and findings of hearing loss.  During a clinical visit in 
April 2001, the veteran was seen with complaints of hearing 
loss with a mild tinnitus.  Following an evaluation, the 
impression was sensorineural hearing loss and tinnitus 
secondary to the hearing loss.  When seen in June 2001, 
the veteran reported a history of military noise exposure.  
He also reported experiencing a bilateral fungal ear 
infection and bilateral tinnitus in 1943.  The assessment was 
sensory hearing loss.  

The veteran was afforded a VA examination in January 2002, at 
which time he again reported that he developed a fungal 
infection in both ears in service; during that time, he 
developed decreased hearing and a severe "buzzing" in his 
ears.  He also reported being exposed to a great deal of 
noise during military service; he described significant noise 
from machine gunfire and mortar blasts.  An audiological 
examination revealed mild to moderate sensorineural hearing 
loss in both ears and tinnitus.  The VA examiner did not, 
however, opine as to the etiology of the veteran's bilateral 
hearing loss.  

In the present case, there is competent evidence of current 
hearing loss for VA purposes.  There is also evidence that 
the hearing loss may be associated with active military duty 
based on the veteran's allegations of symptomatology he 
experienced and the fact that he was a combat veteran, which 
would indicate exposure to acoustic trauma in service.  But, 
as noted above, no opinion as to the etiology of his hearing 
loss and tinnitus has been obtained.  And one is needed to 
decide his appeal, especially in light of the Veterans Claims 
Assistance Act (VCAA).  38 U.S.C.A. § 5103A(d) (West 2002).

In light of the clinical impression reported in April 2001, 
the Board will defer a decision on the issue of the whether 
new and material evidence has been received to reopen the 
claim for service connection for tinnitus pending completion 
of the development below.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure there has been 
full compliance with the VCAA notice 
provisions, including those resulting 
from the recent passage of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  Also ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for his claimed hearing 
loss-the records of which have not 
already been obtained.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records and associate them with the other 
evidence in the claims file.  If the RO 
is unable to obtain any of the records 
identified, it should follow the 
procedures outlined in the VCAA and the 
implementing regulations.  



3.  Then schedule the veteran for another 
VA audiometric examination (and 
otolaryngological evaluation, too) to 
verify the current existence of bilateral 
defective hearing sufficient to meet the 
requirements of 38 C.F.R. § 3.385.  Also 
indicate whether he still has tinnitus.  
And if he has a bilateral hearing loss 
and tinnitus, please give an opinion, 
as well, as to whether it is at least as 
likely as not these conditions are 
related to his presumed noise exposure 
in combat during service.  To facilitate 
making this determination, please review 
the relevant evidence in his claims file, 
including a copy of this REMAND.  Please 
also discuss the rationale for the 
opinion.

4.  Thereafter, the RO should review the 
claims file to ensure that all of 
the requested development has been 
completed.  This includes responses to 
the questions posed to the VA examiners.  
If not, take corrective action.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  Then readjudicate the claims in light 
of the additional evidence received.  If 
benefits are not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case (SSOC) and give them time to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purposes of this REMAND 
are to further develop the record and to accord the veteran 
due process of law.  By this REMAND, the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  No action is required of the 
veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




